Citation Nr: 1603003	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as bilateral carpal tunnel (wrist condition). 

2. Entitlement to an increased rating in excess of 20 percent for a back condition. 

3. Entitlement to an initial rating in excess of 10 percent for bilateral hand condition, to include arthritis. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1965 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for his back, hand, and wrist conditions. 

By way of procedural history, the Board notes that in an April 2011 rating decision the RO granted the Veteran's claim of service connection for a back condition and assigned a 10 percent rating. In a subsequent September 2012 rating decision, such rating was increased to 20 percent. The RO in another rating decision granted the Veteran's claim for an earlier effective date for his service-connected back condition, and also granted service connection for his bilateral hand condition, and assigned a 10 percent rating. Finally, in February 2013, the RO issued a statement of the case (SOC) denying service connection for his wrist condition. The Veteran has filed a substantive appeal (VA Form 9) for all such conditions and the claims are appropriately before the Board for appeal review and adjudication.  

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015; a transcript of that hearing has been associated with the Veteran's claim file, and is of record. 
During the pendency of this appeal, and at his hearing before the undersigned VLJ, the Veteran raised the issue that his service-connected disabilities precluded him from securing or following a substantially gainful occupation. Although the Veteran failed to raise the issue of TDIU in his substantive appeal, VA Form 9, the issue is ancillary to the Veteran's claim for increased rating and, therefore, may be considered by the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claims on the merits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Here, with regards to the Veteran's claims for increased rating for his back and bilateral hand conditions, the Board notes that the Veteran was last afforded VA Compensation and Pension (C&P) examinations in July 2012 and June 2011, respectfully. The Board notes that both examinations are over three and a half years old and are no longer adequate examinations for appellate review. The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, the Board finds that the evidence of record demonstrates that the Veteran's condition have worsened since his last examination. The Board notes, specifically, that during his October 2015 hearing before the undersigned, the Veteran and his representative explicitly alleged that both the Veteran's back and hand conditions have progressively worsened. 
 
The Board notes that when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only are the last examinations regarding these disabilities remote, but the examinations no longer reflect the Veteran's current level of disability. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating for his depression. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Likewise, with regards to the Veteran's claim for service connection for his wrist condition, the Board finds that the June 2011 VA examination afforded to the Veteran to be inadequate for adjudication. To this end, the Board notes that while the VA examiner provided a negative nexus opinion regarding the etiology of the Veteran's carpal tunnel syndrome, such inquiry was not so limited with regards to the Veteran's upper bilateral extremities. Specifically, the Board notes that while the Veteran filed his claim under carpal tunnel, such claim was also meant to include such symptoms as tendon damage and as well neurological damage, to include peripheral neuropathy of the upper extremities. This was explicitly noted in the Veteran's substantive appeal (VA Form 9), as well as during his hearing. The Board notes that the VA's duty to construe claims in accordance with the symptomatology as described by the Veteran, and therefore, such claims cannot be construes as narrowly as the explicitly claimed carpal tunnel syndrome. See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). Consequently, the Board finds that such symptomology has not been contemplated by any examination provided to the Veteran, and as such, renders the Veteran's pervious examination inadequate, as it fails to account for such manifestations.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Remand is also required regarding the claim of entitlement to TDIU. As indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim. See Rice, supra. The Board, however, finds that this issue should be considered by the AOJ in the first instance, and that such claim is inextricably intertwined with the issues remanded herein. Accordingly, since this increased rating claim is being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of such other claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). Specifically, because the matter of entitlement to an increased evaluation for the disability discussed above will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). Should such increased evaluation be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16(a).

Also, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU. In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information

2. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed back, hands, and upper extremities that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

3. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

4. Once the above has been accomplished, arrange for the Veteran to be examined by an appropriate VA examiner. With regards to the Veteran's service-connected disorders, to include his back and hand conditions, the examiner is requested to ascertain the current nature and severity of the Veteran's disabilities, to include a current diagnosis. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

5. With regards to the Veteran's claim for service connection for upper bilateral extremities condition, the RO should arrange for the Veteran to be examiner by an appropriate VA examiner. The examiner is requested to determine the nature and etiology of any conditions affecting his upper bilateral extremities, to include potential carpal tunnel, peripheral neuropathy, or any other condition that can be diagnosed. To this end, the examiner is called upon to determine if any such conditions was etiologically related/caused by, or aggravated by any incident or incurrence during the Veteran's military service, or as secondary to any already service-connected conditions.   

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

6. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

7. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims regarding. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




